DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory A. Nelson on 1/12/22.
The application has been amended as follows: 
4. (Currently Amended) The orthopedic attachment system of claim 3, wherein the fixed ends of the first and second flexible connectors are attached to [[a]] the fixed end anchor.
9.  (Canceled).
13. (Currently Amended) The method of claim 12, wherein the fixed ends of the first and second flexible connectors are attached to [[a]] the fixed end anchor.
21. (Currently Amended) The flexible surgical connector of claim 20, further comprising a fixed end anchor, wherein the fixed ends of the first and second flexible connectors are attached to [[a]] the fixed end anchor.
23.  (Canceled).

Reasons for Allowance
Claims 1- 8 and 10- 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a third connection of the three connections comprising a locking sliding connection at a location along the flexible connector between the distal transverse sliding connection and the proximal entering location of the first sliding axial connection, the locking sliding connection formed by the tensioning end passing axially through the fixed end;
wherein the orthopedic attachment system further comprises a sliding loop bone anchor connected to the sliding loop, a fixed end anchor connected to the fixed end, and the tensioning end being slidably connected and lockable to the fixed end; and,
wherein upon tension being applied to the tensioning end, a portion of the fixed end between the distal transverse sliding connection and the locking sliding connection is configured to be drawn toward the distal exiting location of the sliding axial connection to form a knot and to secure the orthopedic attachment system in position.
Regarding claim 10, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, applying tension to the tensioning end to tension the flexible connector between the sliding loop bone anchor and the fixed end bone anchor, wherein upon tension applied to the tensioning end a portion of the fixed end between the distal transverse sliding connection and the locking sliding connection is configured to be drawn toward the distal exiting location of the first sliding axial connection to form a knot and secure the flexible connector assembly in position. 
Regarding claim 18, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a third connection of the three connections comprising a locking sliding connection at a location along the elongate member between the distal transverse sliding connection and the proximal entering location of the first sliding axial connection, the locking sliding connection formed by the tensioning end passing axially through the fixed end;
wherein upon tension being applied to the tensioning end, a portion of the fixed end between the distal transverse sliding connection and the locking sliding connection is configured to be drawn toward the distal exiting location of the sliding axial connection to form a knot and to secure the flexible surgical connector in position.
According to applicant’s claimed species embodiment found in Figs. 36- 38, the locking sliding connection is formed by the tensioning end 518 passing axially through the fixed end 514 (See Fig. 36) and tension being applied to the tensioning end 518 causes the loop portions 544 and 564 to exert a force on the portion 558 between the aperture 528 and the aperture 550. The portion 558 will be compressed as shown in Fig. 37 (Ps. [0087]- [0088] of applicant’s Specification).  Since application of tension on the tensioning end 518 leads to compressed portion 558, the Office is broadly interpreting the loop portions 544, 564 and compressed portion arrangement as forming a knot given that a knot is defined as an interlacing, twining, looping, etc., of a cord, rope, or the like, drawn tight into a knob or lump, for fastening, binding, or connecting two cords together or a cord to something else (See p. 1 of Dictionary.com definition of a knot).

Paulson (US Pat. No. 5,699,657);
Fallman (US Pub. No. 2007/0239209 A1);
Pilgeram et al. (US Pub. No. 2014/0277121 A1);
Martin (US Pub. No. 2015/0066081 A1);
Rodriguez et al. (US Pub. No. 2018/0228484 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                            

/WADE MILES/           Primary Examiner, Art Unit 3771